Clare, J.:
dissenting. It is elem entary law that a deed isa “written instrument, signed, sealed and delivered,” and that the delivery is as essential as the signing and sealing. There are cases w hich hold that registration raises a presumption of acceptance by the grantee; 1 Devlin on Deeds, sec. 392, and cases cited, all of which hold that such presumption can be rebutted by evidence. There are cases where a deed is delivered to a party for the benefit of infant children, in which case, as they cannot accept, the law presumes acceptance, Ellington v. Currie, 40 N. C., 21; Gregory v. Walker, 38 Ala., 26, and also cases where a deed has been delivered to a third person to be registered at the grantor’s death, in which event its recall by the grantor being impossible, a delivery is presumed. But the doctrine of constructive delivery has been extended no further, and there is no case applying it to the facts of the present action, and many to the contrary. Here, the deed, which was a deed of gift, was not delivered to the grantee, nor to her agent, nor even to anyone to deliver it to her; it was not accepted by her, nor was its existence then known *85to her, nor till after its revocation by the grantor. It was not even registered, and hence there is not the presumption of acceptance or delivery. The grantor gave it to a messenger, the deputy clerk, who was to have the clerk probate it, and was then to hand it to the register, who was to record it. but before it got into the hands of the register, indeed before it was probated, the grantor changed his mind and took back the deed. Here, certainly, there was no delivery, and no presumption' of delivery. In Parmilee v. Simpson, 5 Wallace, 81, the United States Supreme Court held that though the deed is delivered to the register and recorded, this is not a delivery if the grantee is ignorant of the existence of the deed, as this rebuts the presumption of acceptance ■ raised by the rgistration, an acceptance being necessary to constitute delivery. In Banks v. Webster, 41 N. H., 264, 268, it is said “that the mere sending of a deed to the registry for record is not a delivery, is well settled,” citing Barnes v. Hatch, 3 N. H., 304; Maynard v. Maynard, 10 Mass., 456; Samson v. Thornton, 3 Metc., 281 (S. C., 37 Am. Dec. 135); Oxmard v. Blake, 45 Me., 602; 4 Kent Com., 455, 456; “Even though the deed was executed and sent to the register in consequence of a previous agreement that this should be done, if the grantee did not know of its being sent,” Jackson v. Phipps, 12 Johns, 418; “The acceptance is essential to a delivery,” Jackson v. Dunlap, 1 Johns., 114; Jackson v. Richards, 6 Conn., 816. It is true that the registration raises a presumption of acceptance, and that the subsequent acceptance of a deed registered without the knowledge of the grantee is sufficient, Thayer v. Stark, 6 Cush., 11, unless in the meantime the rights of third persons have accrued, as by an attachment against the grantor or registration of a deed to another, Harrison v. Philips Academy, 12 Mass., 461; Jackson v. *86Rowland, 6 Wend., 666, but the assent must be made before the grantor revokes his intention to convey, Canning v. Pinkham, 1 N. H., 357.
In Hawkes v. Pike, 105 Mass., 561, the grantor gave the deed to the register to be recorded, without the grantee’s knowledge; the next day the grantor called, the deed being then partially recorded, and asked to recall it; the register refused till he had completed the recording, and then handed the deed.back: It was held that no title passed. To same purport, that even a registration of a deed, if without the grantee’s assent, is not a delivery, see 1 Devlin on Deeds, sec. 290, and numerous cases there cited.
It must be recalled that, here, there was no registration, hence no subsequent assent which could turn it into a delivery, and no presumption of delivery. If there had been such presumption, it would have been rebutted by the admission that the grantee had no knowledge of the deed till after its recall. Indeed, the deed was not only not delivered and not registered, but it did not even get into the hands of the register and was never in a condition to be registered, since it was recalled by the grantor before it was probated. It was given to a subordinate to hand to the clerk to probate, and then to be carried to the register, but recalled before there was any probate by the clerk, or any delivery to the grantee, or any. acceptance or even kowledge on her part, or any registration which could have raised even a presumption of delivery. There is no precedent which will make it a valid deed in this absence, alike of probate, of delivery, of acceptance and of registration.
This case differs from Phillips v. Houston, 50 N. C., 302, and other cases cited in the opinion of the court, in that, here, the deed was not delivered to any one to hold for the grantee, it was delivered to the deputy clerk who *87was the agent of tbe grantor, not of the grantee, since his duty was to have it probated, for the grantor, and was then to convey it to the register. At no time was it in the hands of any one for the use of the grantee, or who was directed by the grantor or authorized to deliver it to the grantee.
While the execution was still incomplete for lack of delivery to the grantee, or to any one for her, the grantor revoked what he had done and refused to perfect the execution and recalled the inchoate instrument.